340 S.W.3d 114 (2010)
STATE of Missouri, Respondent,
v.
Gary Daniel IREK, Appellant.
No. ED 93392.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
Rehearing Denied December 1, 2010.
Kenneth M. Duke, Sedalia, MO, for appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Asst. Atty. Gen. Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Gary Daniel Irek, appeals the judgment entered by the Circuit Court of Audrain County after a jury convicted him of driving while intoxicated, in violation of section 577.010 RSMo. (2000), and driving while revoked, in violation of section 302.321 RSMo. (Supp.2007). The court sentenced the defendant as a chronic offender to concurrent sentences of fifteen years' imprisonment for the DWI and to four years' imprisonment for driving while his license was revoked. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 30.25(b).